            Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 1 of 7


                                                                                      ORIGIN1~L
Approved :

                    PATRICK R . MORONEY                                           21 MAG 1644
                    Assistant United States Attorneys

Before :            THE HONORABLE GABRIEL W. GORENSTEIN
                    United St ates Magistrate Judge
                    Southern District of New York

                            -    -   -   -   -   -   -   -   -   -   X
                                                                         SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                         Violations of 18 U. S.C.
                                - v. -                                   §§ 875 , 115 , and 2 .

RICKEY JOHNSON ,                                                         COUNTY OF OFFENSE :
     a / k / a "Nigel Dawn Defarren ,"                                   NEW YORK

                                         Defendant .
-   -   -   -   -   -   -   -    -   -   -   -   -   -   -   -   -   X



SOUTHERN DISTRICT OF NEW YORK , ss. :

          DAVID COWAN , being duly sworn , deposes and says that he
is a Detective with the New York City Police Department ("NYPD") ,
and charges as follows:

                                                         COUNT ONE

                            (Threatening Interstate Communications}

            1.    From at least on or about January 30 , 2021 , through
on or about February 4 , 2021 , in the Southern District of New York
and elsewhere, RICKEY JOHNSON , a/k/a "Nigel Dawn Defarren , " the
defendant ,    knowingly transmitted in interstate and foreign
commerce a communication containing a threat to injure the person
of another , to wit , JOHNSON posted videos on the internet in which
he   threatened     to   kill    (i) four   cable   news  contributors
( "Broadcaster - 1" through "Broadcaster - 4") , (ii) a United States
Senator ("Senator - 1" ) , ( iii) a member of the United States House
of Representatives ("Representative - 1 " ) , (iv) a former Speaker of
the United States House of Representatives ("Former Speaker-1"),
and (v) a state governor ("Governor- 1" ) .

            (Title 18, United States Code , Sections 875(c) and 2 . )
      Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 2 of 7




                              COUNT TWO

              (Threatening a United States Official)

          2.     On or about February 4 , 2021 , in the Southern
District of New York and elsewhere , RICKEY JOHNSON , a / k / a "Nigel
Dawn Defarren , " the defendant , threatened to murder a United States
official with intent to impede , intimidate, and interfere with
such official while engaged in the performance of official duties ,
and with intent to retaliate against such official on account of
the performance of official duties, to wit, JOHNSON posted videos
on the Internet in which he threatened to kill Senator-1 and
Representative - 1 .

     (Title 18 , United States Code , Sections 115 (a ) (1 ) (B) and
                          (b) ( 4) , and 2.)

          The bases for my knowledge and the        foregoing   charges
are, in part , as follows :

          3.   I am a Detective with the NYPD' s Intelligence
Bureau, Leads Investigation Unit , and I have been personally
involved in the investigation of this matter . This affidavit is
based in part upon my conversations with law enforcement agents
and other people , and my examination of reports and records .
Because this affidavit is being submitted for the limited purpose
of establishing probable cause , it does not include all of the
facts that I have learned during the course of my investigation.
Where the contents of documents and the actions , statements , and
conversations of others are reported herein, they are reported in
substance and in part , except where otherwise indicated.

          4.     Based on my participation in this investigation ,
including my review of publicly available information , documents
from internet and social media providers , law enforcement reports
and records , and my conversat i ons with witnesses , law enforcement
officers, and others , as well as my training and experience, I
have learned the following , in substance and in part , with respect
to threats posted on the I nternet by RICKEY JOHNSON , a/k / a "Nigel
Dawn Defarren , " the defendant :




                                   2
         Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 3 of 7




                 a.   On or about January 30 , 2021 , JOHNSON used an
Instagram account ("Johnson Instagram Account - 1 " ) 1 to send private
messages to the Facebook account of Broadcaster - 1 , including
messages refe r encing Broadca s ter - 2 and Broadcaster - 3 . JOHNSON ' s
messages stated , in part :

                  you wi l l all be he l d accountable

                  you do not belong on television

                  you want a trash government that is now the
                  leading cause of death in america to continue
                  to kill a mericans

                  dumpler

                  you will be killed

                  tell [first name of Broadcaster- 2] and [first
                  name of Broadcaster - 3] , and can not find their
                  pages

                  they wil l be killed as well

               b.   On or about February 3, 2021 , JOHNSON posted
publicly on Johnson Instagram Account-1 a video containing footage




     1   The subscriber information for an IP address associated
with a January 30 , 2021 login to Johnson Instagram Account - 1 lists
the street address of an apartment building in Manhattan
 ("Apartment Bulding- 1 " ) as the subscriber ' s address , but the name
of an individual other than RICKEY JOHNSON , a / k / a "Nigel Dawn
Defarren," the defendant , as the subscriber. In or about November
2018 , the NYPD issued a traffic summons to JOHNSON , which lists
Apartment Building- 1 as JOHNSON ' s address.      In or about December
2020 , JOHNSON provided the street and an apartment number (but not
the building numbe r ) of Apartment Building- 1 as his address while
r eporting an acciden t to t he NYPD .




                                      3
         Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 4 of 7




that depicted Broadcaster - 1, Broadcaster - 2,     and others.    JOHNSON
narrated the post by stating, in part 2 :

                  You all kill police officers.    Donald Trump
                  supporters kill police officers.          You
                  don ' t know what you're talking about .  I'm
                  gonna kill you .

                   [.   .l

                  Hey [Broadcaster - 2], make sure we're clear, I
                  am going to kill you.     And this whole world
                  will know , I am going to kill you.

                   [.   .l

                  Hey [Broadcaster - 1],   I don't wanna hear your
                  voice anymore.            I'm killing all of you
                  all.

                   [.   .l

                  Make sure we're clear, I am speaking to you on
                  my Instagram live , I am going to kill you all.

               c.   On or about February 4, 2021, JOHNSON posted
publicly on Johnson Instagram Account - 1 a video that depicted an
interview with Senator - 1 and commentary by Broadcaster - 2, among
others.  JOHNSON narrated the post by stating, in part:

                  [Referring to Senator - 1] He's dead, he is
                  fucking dead .              [Senator-1] will be
                  executed . .    I ' m killin' they ass, you think
                  I 'm jokin', and you gonna know I fuckin ' did
                  it.



     2 Based on my review of the videos described herein posted to
Johnson Instagram Account-1, the same male voice narrates each
video . Based on my review of (i) a law enforcement video depicting
RICKEY JOHNSON, a/k/a Nigel Dawn Defarren, the defendant, in the
vicinity of the December 2020 accident referenced in footnote 1,
supra, and (ii) videos of JOHNSON posted on social media, I believe
the voice in the above - described videos posted to Johnson Instagram
Account-1 is JOHNSON's.



                                      4
      Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 5 of 7




                [.   .l

               [To Broadcaster - 2 : ] You ' re dead, I ' m gonna
               kill you.       . I am going to take your life,
               I'm going to tell you before I do it like I am
               doing right now, but I'm going to look you in
               your fucking eye and I ' m gonna take your
               fuckin ' life , and everyone that knows I took
               your life is gonna know why .

               d.   On or about February 4, 2021, JOHNSON posted
publicly on Johnson Instagram Account-1 a video containing footage
from interviews of Representative-1 and Governor - 1 by Broadcaster -
4 . JOHNSON narrated the post by stating, in part:

               [To Representative-1:] Ma'am, you are dead.
               Make sure we understand one another.  You are
               dead .    . Smile.  I am going to kill you.

                [.   .l

                [Broadcaster - 4] , you should stop , but you're
                not because you're paid to kill people .
                [Broadcaster-4] , you will be killed.     I want
                you  dead .       You  are  a  racist   domestic
                terrorist .

                [.   .l

                [Governor - 1] will be executed.    I don't care
                about what [Governor - 1] thinks .   [Governor - 1]
                is a domestic terrorist .   [ Governor-1] will be
                killed in the name of the United States
                Constitution.

                e.  On or about February 4, 2021, JOHNSON posted
on Johnson Instagram Account - 1 a video containing footage from an
interview of Former Speaker- 1 .     JOHNSON narrated the post by
stating , in part :

                I want this white woman dead .            I want
                [Broadcaster - 4] dead . I want [Broadcaster - 4]
                murdered . . . . [Broadcaster- 4] , I am going to
                personally kill you .      . I am going to kill
                you .



                                   5
       Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 6 of 7




                 [.    .l

                 [To Forme r Speaker- 1 : ]      I am going to kill
                 you.  I' m gonna ki ll all o f you .       . You ' re
                 going to have an opportunity to speak before
                 I kill you .      You all don ' t think I can kill
                 you .        I ' m going to use the constitution
                 on all of you.      I ' m going to kill all of you ,
                 and everyone ' s going to know it .

                 [.    .l

                [Broadcaster - 4] , I     am going to kill     you with
                my bare hands.           It ' s not insane ,    it ' s an
                American . And you '     re an enemy to the    American
                s ociety . [ Former      Speaker - 1] , I am   going to
                take your life .

                 [.    .l

                 I am going to kill all of you fucking
                 terrorists .   Every fucking one of you .   I'm
                 going to kill you .      . What I recommend you
                 all do,    Miss   [Broadcaster - 4] and [Former
                 Speaker- 1], is get your fucking coin together
                 and kill me , because I ' m telling you , I ' m
                 coming to kil l all of you .

               f .    Broadcaster - 1 was in  Manhattan              when  he
received JOHNSON ' s messages sent on January 30, 2021 .            See para .
4(a), supra .

                  g.   Each    of       Senator - 1,  Representative - 1 ,
Governor - 1 , and Former Speaker - 1 represents or represented a state
other than New York .




                                     6
      Case 1:21-cr-00194-LAK Document 1 Filed 02/11/21 Page 7 of 7




          WHEREFORE, your deponent respectfully requests that a
warrant be issued for the arrest of RICKEY JOHNSON, a / k / a "Nigel
Dawn Defarren , " the defendant , and that he be arrested and
imprisoned, or bailed, as the case may be .


                                  /s/ sworn telephonically
                                DETECTIVE DAVID COWAN
                                New York City Police Department



Sworn to me through the
transmission of this Affidavit
by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4 . 1 ,
11th day of Feb r uary , 2021




THE HONORABLE GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
